Freedman, P. J.
The complaint in this action was for a conversion and the answer a general denial. The case contains conflicting evidence and seems to have been tried by both parties more in the nature of an accounting than otherwise, but the judgment for the defendant is clearly right, because no recovery upon a cause of action founded upon contract could be had under the pleadings and the testimony wholly failed to establish conversion.
Judgment should be affirmed, with costs.
MaoLean and Leventeitt, JJ., concur.'
Judgment affirmed, with costs.